


Exhibit 10.47


STRATUS PROPERTIES INC.
DIRECTOR COMPENSATION
AS OF JANUARY 1, 2010




Cash Compensation


Each non-employee director receives an annual fee consisting of (1) $25,000 for
serving on the board, (2) $1,000 for serving on each committee (including
chairmen of the committee), (3) $7,000 for serving as chairman of the audit
committee, and (4) $5,000 for serving as chairman of the corporate personnel
committee.  In addition, each director and committee member receives $1,500 for
attendance at each board and committee meeting, as well as reasonable
out-of-pocket expenses incurred in attending such meetings, or $1,000 for
participation in each board and committee meeting by telephone conference.


Equity-Based Compensation


Each non-employee director also receives equity-based compensation under the
company's stock incentive plans, which were approved by the company's
stockholders. Under the company's current program, on September 1st of each
year, each non-employee director is granted options to acquire 2,500 shares of
our common stock. The options are granted at fair market value on the grant
date, vest ratably over the first four anniversaries of the grant date and
expire on the tenth anniversary of the grant date.




